Journal Entries (1836): Journal 3: (1) Motion to dissolve injunction and for security *p- I29¡ (2) exceptions to answers referred to master *p. 131; (3) injunction dissolved, bill dismissed *p. 135-
Papers in File: (1) Bill of complaint, order for injunction; (2) writ of injunction and return; (3) writ of subpoena and return; (4) supplemental bill against Josiah R. Dorr and DeGarmo Jones, order for injunction; (5) writ of injunction and return; (6-7) affidavit and motion for security; (8) answer of John Thomas; (9) answer of Josiah Beckly; (10-11) exceptions to answers; (12) report of master on exceptions; (13) motion to dissolve injunction; (14) draft of order dissolving injunction; (15) discontinuance.
Chancery Case 230 of 1836.